Exhibit 10.1
 
 
CONTRACT OF SALE


CONTRACT OF SALE, made and entered into this 31st day of May, 2012, by and
between CVD EQUIPMENT CORPORATION, (hereinafter referred to as "Seller"), a New
York Corporation with offices at 1860 Smithtown Avenue, Ronkonkoma, New York
11779, and GLOMEL LLC, (hereinafter referred to as "Purchaser"), with offices at
300 Suburban Avenue, Deer Park, New York.
 
1.             PREMISES.
 
The Purchaser hereby agrees to buy from the Seller, and the Seller hereby agrees
to sell to the Purchaser, the property, including the building and improvements
thereon (except to the extent excluded below), more particularly described in
"Schedule A" annexed, hereinafter as the "subject premises," and also known as:
 
Street Addresses:                                           1860 Smithtown
Avenue, Ronkonkoma, NY
Tax Map Designation:                     
              0500-127.00-02.00-060.000
 
together with Seller's interest, if any, in streets and unpaid awards as
hereinbelow set forth, all upon the terms and conditions set forth herein.
 
Excluded from this sale are: All trade fixtures, equipment, and personal
property used in the conduct of the business of Seller and/or CVD Materials
Corporation, including, without limitation, furniture, partitions, workstations,
phone system, alarm system, contents of computer server room, gas tanks, exhaust
system (including duct work, controls, blowers, etc.), high purity stainless
steel process gas plumbing, process chilled water system, dock truck lights,
pallet racks, wall racks, shelving, refrigerators, portable electrical
generators, transformers, distribution panels, and wiring supplying Seller’s
equipment. Seller shall cap any loose or disconnected wires in connection with
its removal of electrical equipment and/or wiring.
 
 
1

--------------------------------------------------------------------------------

 
 
2.            STREETS AND ASSIGNMENT OF UNPAID AWARD.   This sale includes all
of Seller's ownership and rights, if any, in any land lying in the bed of any
street or highway, opened or proposed, in front of or adjoining the premises to
the center line thereof.  It also includes any right of Seller to any unpaid
award by reason of any taking by condemnation and/or for any damage to the
premises by reason of change of grade of any street or highway.  Seller will
deliver at no additional cost to Purchaser, at closing, or thereafter, on
demand, any documents in Seller’s possession which Purchaser may reasonably
require to collect any such award and damages.  This paragraph shall survive the
closing.
 
3.            PURCHASE PRICE.The purchase price to be paid by the Purchaser to
the Seller for the subject premises shall be Three Million Eight Hundred Seventy
Five Thousand ($3,875,000.00) Dollars.  Seller and Purchaser acknowledge that no
portion of the Purchase Price is allocated to the Personal Property, if any,
transferred pursuant to this contract.
 
4.            TERMS OF PAYMENT.  The purchase price shall be paid by the
Purchaser, as follows:
 
 
a.
One Hundred Ninety Three Thousand Seven Hundred Fifty ($193,750.00) Dollars to
be paid upon the execution of this Contract; and.

 

 
b. 
Three Million Six Hundred Eighty One Thousand Two Hundred Fifty($3,681,250.00)
Dollars payable at closing of title.

 
5.            ACCEPTABLE FUNDS.  All money payable under this Contract shall be
either:
 

 
a. 
Good certified checks of Purchaser or official check of any bank, savingsbank
trust company, or savings and loan association having a banking office in the
State of New York, payable to the order of Seller, or as Seller shall otherwise
direct;

 

 
b. 
At Seller’s option, such wire transfers as Seller may direct; and/or

 
 
c.
As directed to in writing by Seller's attorney, not less than three (3) business
days prior to closing.

 
 
2

--------------------------------------------------------------------------------

 
 
6.             MONEY PAID ON CONTRACT TO BE HELD IN ESCROW.
 
a.           All monies paid on this Contract shall be held in escrow by the
Seller's attorney, Martin J. Teitelbaum, in an Attorney Escrow Account
maintained at HSBC (Smithtown Branch) until the closing of title or otherwise
disbursed pursuant to the terms of this Contract.  Neither party shall be
entitled to interest upon the escrow funds held in accordance with this
paragraph, except in the event that the Escrowee in his sole discretion shall
decide to deposit said fund into an non-IOLA interest bearing account in which
event the party who shall be entitled to the escrow funds shall be entitled to
any interest which has accrued on said fund, and the party receiving said
interest shall be liable for any income taxes thereon.  The Escrow Agent shall
not be liable for any action taken or omitted hereunder except in the case of
its willful misconduct and shall not be made a party to any lawsuit in his
capacity as Escrow Agent except as a stakeholder.  The Escrow Agent shall not be
bound by any modification, cancellation or rescission of this Contract unless in
writing and signed by the other parties hereto.  In no event, however, shall any
modification of this Contract which shall affect the rights or duties of the
Escrow Agent, be binding on the Escrow Agent unless the Escrow Agent shall have
given his prior written consent.  Purchaser waives any right which the Purchaser
might have to file a Notice of Pendency with respect to any controversy which
may arise between the parties, except in an actionseeking specific performance
of the conveyance of the subject premises.  If there shall be any dispute or
controversy between the Seller and Purchaser, the Escrow Agent shall have the
right (i) to represent Seller and/or (ii) to deposit the escrow fund in a Court
of competent jurisdiction pursuant to CPLR Article 26.  Upon deposit of the said
Escrow Fund in Court, the Escrow Agent is hereby authorized to retain his
disbursements in connection with such deposit or interpleader filing fees and
service of process therewith.
 
 
3

--------------------------------------------------------------------------------

 
 
b.            At the closing, such proceeds and the interest thereon, if any
shall be paid by escrowee to Seller, or Seller’s assigns.   If for any reason
the closing does not occur and either party makes a written demand upon Escrowee
for payment of such amount, Escrowee shall give written notice to the other
party of such demand.  If Escrowee does not receive a written objection from the
other party to the proposed payment within five (5) business days after the
giving of such notice, Escrowee is hereby authorized to make such payment.  If
Escrowee does not receive such written objection within such five (5)business
day period or if for any other reason Escrowee in good faith shall elect not to
make such payment, Escrowee shall continue to hold such amount until otherwise
directed by written instructions from the parties to this contract or a final
and non-appealable judgment of a court.  However, Escrowee shall have the right
at any time to deposit the escrowed proceeds and interest thereon, if any, with
the Court, as aforesaid.  Escrowee shall give written notice of such deposit to
Seller and Purchaser.  Upon such deposit Escrowee shall be relieved and
discharged of all further obligations and responsibilities hereunder.  If the
Down Payment is deposited in a money market account, dividends thereon shall be
treated, for purpose of this Section, as interest.
 
 
4

--------------------------------------------------------------------------------

 
 
c.           The parties acknowledge that Escrowee is acting solely as a
stakeholder at their request and for their convenience, that the duties of
Escrowee hereunder are purely ministerial in nature and shall be expressly
limited to the safekeeping and disposition of the Down Payment in accordance
with the provisions of this contract, that Escrowee shall not be deemed to the
agent of either of the parties, and that Escrowee shall not be liable to either
of the parties for any act or omission on its part unless taken or suffered in
bad faith, in willful disregard of this contract or involving gross
negligence.  Seller and Purchaser shall jointly and severally indemnify and hold
Escrowee harmless from and against all costs, claims and expenses, including
reasonable attorneys’ fees, incurred in connection with the performance of
Escrowee’s duties hereunder, except with respect to actions or omissions taken
or suffered by Escrowee in bad faith, in willful disregard of this contract or
involving gross negligence on the part of Escrowee.
 
d.           Escrowee has acknowledged agreement to these provisions by signing
in the place indicated on the signature page of this Contract.
 
e.           If Escrowee is Seller’s attorney, Escrowee or any member of its
firm shall be permitted to act as counsel for Seller in any dispute as to the
disbursement of the Down Payment or any other dispute between the parties
whether or not Escrowee is in possession of the Down Payment and continues to
act as Escrowee.
 
f.           Escrowee may act or refrain from acting in respect of any matter
referred to in this section in full reliance upon and with the advice of counsel
which may be selected by it (including any member of its firm) and shall be
fully protected in so acting or refraining from action upon the advice of such
counsel.
 
 
5

--------------------------------------------------------------------------------

 
 
7.             SUBJECT TO PROVISIONS.  The premises are to be transferred
subject to:
 
 
a.
Laws and governmental regulations that affect the use and maintenance of the
premises, provided that they are not violated by the buildings and improvements
erected on the premises,

 

 
b. 
Consents for the erection of any structures on, under or above any streetson
which the premises abut,

 
 
c.
Any state of facts an accurate survey may show, provided same does not render
title unmarketable,

 
 
d.
Covenants, easements, restrictions, declarations of record, if any, provided
same do not violate existing structures or the use thereof.  The violations of
any covenant and restriction by the existing improvements shall not be deemed an
objection to title provided the title company insuring title shall agree to
insure that such improvements may remain in their present location as long as
same shall stand.



 
8.
REPRESENTATIONS AND WARRANTIES OF SELLER

 
 
Seller represents and warrants to Purchaser as follows:

 
 
a.
Seller is not a “foreign person” as defined in the Code Withholding section.

 
 
b.
Seller is a corporation that has been duly organized and is in good standing
under the law of the state of its formation.

 
 
6

--------------------------------------------------------------------------------

 
 
 
c.
Seller has taken all necessary action to authorize the execution, delivery and
performance of this contract and has the power and authority to execute, deliver
and perform this contact and communicate the transaction contemplated
hereby.  The person signing this contract on behalf of Seller is authorized to
do so.  Assuming this contract has been duly authorized executed and delivered
by each of the other part(ies) to this contract, this contract and all
obligations of Seller hereunder are legal, valid and binding obligations of
Seller, enforceable in accordance with the terms of this contract, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law)

 
 
d.
The execution and delivery of this contract and the performance of its
obligations hereunder by Seller will not, to Seller’s knowledge, conflict with
any provision of any law or regulation or which  Seller is subject or any
agreement or instrument to which Seller is a party or by which it is bound or
any order or decree applicable to Seller or result in the creation or imposition
of any lien on any of Seller’s assets or property which would materially and
adversely affect the ability of Seller to carry out the terms of this contract.

 
 
e.
The Premises constitute one tax lot.

 
 
f.
Seller has not received written notice of and has no knowledge of any action,
suit, arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Seller with respect to the Premises, including with
respect to environmental violations, matters or conditions which if adversely
determined could individually or in the aggregate materially interfere with the
consummation of the transaction contemplated by this contract.

 
 
7

--------------------------------------------------------------------------------

 
 
 
g.
Seller is not a, and is not acting directly or indirectly for or on behalf of
any person, group, entity or nation named by any Executive Order of the United
States Treasury Department as a terrorist, “Specifically Designated National and
Blocked Persons, or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule or regulation that is enforced or
administered by the Office of Foreign Assets control and seller is not engaged
in this transaction, directly or indirectly on behalf of, or instigating or
facilitating this transaction, directly or indirectly on behalf of any such
person, group, entity, or nation.

 
 
h.
To Seller’s knowledge, there are no underground fuel storage tanks at the
Premises.

 

 
i. 
Seller has received no notice of, and has no knowledge of, any actual or
proposed taking in condemnation of all or any part of the Premises.



Except as specifically set forth herein, none of Sellers representations or
warranties shall survive the Closing.  No claim for a misrepresentation or
breach of warranty of Seller shall be actionable or payable if the breach in
questions results from or is based on a condition, state of facts or other
matter which was actually known to Purchaser prior the Closing.For the purpose
of this Section, the phrase “to Seller’s knowledge” shall mean the actual
knowledge of any officer or director without any special investigation.
 
 
8

--------------------------------------------------------------------------------

 
 
Except where limited specifically to the date of this contract or other date,
the representations and warranties made by Seller in his contract are made as of
the date of execution and delivery of this contract.
 
 
9.
MORTGAGE COMMITMENT CONTINGENCY

 
 
a.
The obligation of Purchaser to purchase under this Contract is conditioned upon
issuance on or before  forty five (45) days after a fully executed copy of this
contract is given to Purchaser or Purchaser’s attorney in the manner set forth
herein (the “Commitment Date”), of a written commitment from an Institutional
Lender pursuant to which such Institutional Lender agrees to make a first
mortgage loan, to Purchaser, at Purchaser’s sole cost and expense of Two Million
Nine Hundred Thousand  $2,900,000.00 Dollars for a term of at least ten (10)
years (or such lesser sum or shorter term as Purchaser shall be willing to
accept) at the prevailing fixed or adjustable rate of interest and on other
customary commitment terms (the “Commitment”).  To the extent a Commitment is
conditioned on the sale of Purchaser’s (or Mercer Tool Corp.’s) current
building, payment, of any outstanding debt, no material adverse change in
Purchaser’s financial condition (or the financial condition of Mercer Tool Corp.
or any other guarantor) or any other customary conditions, Purchaser accepts the
risk that such conditions may not be met; however, a commitment conditioned on
the Institutional Lender’s approval of an appraisal shall not be deemed a
“Commitment” hereunder, until an appraisal is approved (and if that does not
occur before the Commitment Date) Purchaser may cancel under Subparagraph 9.e.,
unless the Commitment Date is extended.  Once a Commitment is issued, Purchaser
is bound under this Contract even if the lender fails or refuses to fund the
loan for any reason.

 
 
9

--------------------------------------------------------------------------------

 
 
 
b.
Purchaser shall (i) make prompt application to one or, at Purchaser’s election,
more than one Institutional Lender, for such mortgage loan; (ii) furnish
accurate and complete information regarding Purchasers, Purchaser’s (and Mercer
Tool Corp.) principals, and members of their families, as required, (iii) pay
all fees, points and charges required in connection with such application and
loan, (iv) pursue such application with diligence(including the securing of such
environmental reports required by such Institutional Lender), (v) provide such
Institutional Lender with a Guaranty of Mercer Tool Corp. if required by such
Institutional Lender a condition of granting a Commitment, and (vi) cooperate in
good faith with such Institutional Lender(s) to obtain a Commitment.  Purchaser
shall accept a Commitment meeting the terms set forth herein and shall comply
with all requirements of such Commitment (or any other commitment) accepted by
Purchaser.  Purchaser shall furnish Seller with a copy of the commitment
promptly after receipt thereof.

 
 
c.
Prompt submission by Purchaser of an application to a mortgage broker registered
pursuant to Article 12-D of the New York Banking Law (Mortgage Broker) shall
constitute full compliance with the terms and conditions as forth in this
paragraph with regards to the requirement that the application be made to an
Institutional Lender, provide that such Mortgage broker promptly submits such
application to such Institutional Lender(s), and that Purchaser is otherwise in
compliance with the requirements of this paragraph.  Purchaser shall cooperate
in good faith with such Mortgage broker to obtain a commitment from such
Institutional Lender(s).

 
 
10

--------------------------------------------------------------------------------

 
 
 
d.
If all Institutional Lenders to whom applications were made deny such
applications in writing prior to the Commitment Date, Purchaser may cancel this
contract by giving Notice thereof to Seller by the earlier of within five (5)
business days from the date of such denial(s) or within five (5) business days
after the Commitment Date, with a copy of such denials (together witha copy of
the application and all supporting documents), provided that Purchaser has
complied with all its obligations under this paragraph.

 
 
e.
If no Commitment is issued by the Institutional Lender on or before the
commitment Date, then, unless Purchaser has accepted a written commitment from
an Institutional Lender that does not conform to the terms set forth in this
paragraph,  Purchaser may cancel this contract by giving Notice to Seller within
5 business days after the Commitment Date, provided that such Notice includes
the name and address of the Institutional Lender(s) to whom application was made
together with a copy of the application and all supporting documents, and
provided that Purchaser has complied with all its obligations under this
paragraph.

 
 
f.
If this contract is canceled by Purchaser pursuant to this paragraph, neither
party shall thereafter have any further rights against , or obligations or
liabilities to, the other by reason of this Contract, except that (i) the
Downpayment shall be promptly refunded to Purchaser and those provisions which,
by the express terms of this Contract survive cancellation, shall survive.

 
 
11

--------------------------------------------------------------------------------

 
 
 
g.
If Purchaser fails to give timely Notice of cancellation or if Purchaser accepts
a written commitment from an Institutional Lender that does not conform to the
terms set forth in this paragraph, then Purchaser shall be deemed to have waived
Purchasers’ right to cancel this Contract and to receive a refund of the
Downpayment by reason of the contingency contained in this paragraph.

 
 
h.
If Seller has not received a copy of a commitment from an Institutional Lender
accepted by Purchaser by the Commitment Date nor received a timely Notice of
Cancelation as aforesaid, Seller may, at Seller’s option, either deem the
Contract to no longer be subject to financing or may  cancel this Contract by
giving Notice to Purchaser within 5 business days after such Notice, which
cancellation shall become effective unless Purchaser delivered a copy of such
commitment to Seller within 10 business days after the Commitment Date.  After
such cancellation neither party shall have any further rights against, or
obligations or liability to, the other by reason of this contract, except that
the Downpayment shall be promptly refunded to Purchaser (provided Purchaser has
complied with all of its obligations under this Contract) and except as set
forth herein, and (ii) those provisions which by the express terms of this
Contract survive cancellation, shall survive.

 
 
i.
The attorneys for the parties are hereby authorized to give and receive on
behalf of their clients all Notices and deliveries under this paragraph.

 
 
j.
For purposes of the contract the term “Institutional Lender” shall mean any
bank, savings bank, private banker, trust company savings and loan association,
credit union or similar banking institution whether organized under the laws of
the State of New York , the United States or any other state, foreign banking
corporation licensed by the Superintendent of Banks of New York or regulated by
the Comptroller of the Currency to transact business in New York State; mortgage
broker licensed pursuant to Article 12-D of the Banking law, and any
instrumentality created by the United States or any state  with the power to
make mortgage loans.

 
 
12

--------------------------------------------------------------------------------

 
 
 
k.
For purposes of this paragraph, Purchaser shall be deemed to have been given a
fully executed copy of this contract on the day of receipt of same,
electronically or otherwise.

 
10.           SELLER IS NOT THE CURRENT FEE OWNER:  Purchaser acknowledges that
Seller does not currently own fee title to the Premises, but is the contract
vendee pursuant to an Installment Sale Agreement dated as of March 1, 2002,
between the Town of Islip Industrial Development Agency and CVD Equipment
Corporation.  At or prior to Closing, Seller shall at its sole cost and expense
use diligent efforts to cause the IDA to convey the premises to Seller in
accordance with the terms of the Installment Sales Agreement so as to permit the
Seller to convey fee title to Purchaser in accordance with the terms of this
Contract.
 
11.           REVERSE 1031 EXCHANGE:
 
(a) Purchaser acknowledges it has been informed that Seller intends to perform a
tax-deferred exchange pursuant to Section 1031 of the Internal Revenue
Code.  Purchaser consents to an assignment of this contract by Seller
("Exchangor") to First American Exchange Company, a Qualified Intermediary (QI),
to effectuate the exchange. Purchaser agrees to cooperate in such exchange
provided that Purchaser shall thereby incur no additional cost or liability.
 
(b) Seller acknowledges that it has been informed that Purchaser intends to
perform a tax-deferred exchange pursuant to Section 1031 of the Internal Revenue
Code.  Seller consents to an assignment of this contract by Purchaser
("Exchangor") to a Qualified Intermediary (QI), to effectuate the exchange.
Seller agrees to cooperate in such exchange provided that Purchaser shall
thereby incur no additional cost or liability, and further provided that Closing
shall not be delayed as a result thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
12.           TITLE COMPANY OBJECTIONS.  Purchaser's attorney shall order a
title search within five (5)business days from the date of Contract and arrange
for copies of said report to be sent by the title company directly to Seller's
attorney.  In the event that there are objections to title, Purchaser shall
notify the Seller of same, and the Seller shall have, at the Seller's option, a
reasonable time to remove said objections.  If the objections cannot be cleared,
then the Seller shall return the downpayment made, together with the net cost of
title search and the net cost of any survey in connection herewith, and
thereafter neither party shall have any further right against the other.  Seller
is not required to bring any action or proceeding or otherwise incur any expense
whatsoever to render title marketable or insurable.
 
Seller shall be obligated to comply with any violations noted or issued, with
respect to the Premises, by any governmental department having authority as to
the Premises (AViolations@) provided: (i) such Violation is noted or issued on
or prior to the date hereof; and (ii) the aggregate cost to comply with the
Violations does not exceed $50,000.  If the cost of Violations, which Seller may
be obligated to comply with, exceeds $50,000, as determined by Seller=s
contractor,  engineer or other consultant, then the following shall apply:
(1) Seller shall notify Purchaser of its intent to either comply or not comply
with such Violations; (2) if Seller agrees to comply it shall be entitled to
reasonable adjournments of the Closing Date to accomplish same; (3) if Seller
elects not to comply Purchaser shall have the right to either: (a) terminate
this Contract and receive a refund of the Downpayment; or (b) take title to the
Premises subject to a $50,000 credit in the purchase price.  Purchaser must
elect within five (5) business days after Seller=s notice that it will not
comply or Purchaser shall be conclusively deemed to have elected option (b).
Notwithstanding the foregoing, if the cost of complying with Violations, which
Seller may be obligated to comply with, is $50,000 or less Seller may elect to
comply with such Violations or credit Purchaser an amount equal to the cost of
compliance, as reasonably determined by Purchaser=s contractor, engineer or
other consultant
 
 
14

--------------------------------------------------------------------------------

 
 
13.           TITLE COMPANY APPROVAL.  At the Closing, Seller shall give and
Purchaser shall accept:
 
(a)            insurable title such  as any title company licensed in New York
State will be willing to approve and insure in accordance with their standard
form of title policy, and without additional premium, subject only to the
matters provided for in this Contract ; and
 
(b)           Any transfer tax, franchise tax, license fee or other similar
taxes, fees or liens on the Premises shall not be deemed an Objection to Title,
provided that the Title Company will issue or bind itself to issue its policy
insuring Purchaser without such exception or insuring against collection from
Purchaser or the Premises.
 
14.           CLOSING DEFINED AND FORM OF DEED.  Closing means the settlement of
the obligations of Seller and Purchaser to each other under this Contract,
including the payment  of the purchaser price to Seller, and the delivery to
Purchaser of a Bargain & Sale deed w/ Covenants Against Grantor's Acts in proper
statutory form for recording so as to transfer full ownership (fee simple title)
to the premises, free of all encumbrances except a herein stated.  The Deed will
contain a covenant by Seller as required by Section 13 of the Lien Law.
 
 
15

--------------------------------------------------------------------------------

 
 
Seller will also deliver at closing:
 
a.           the returns required by statute, duly signed by the appropriate
person or  entity as grantor
 
b.           A certification as to the Seller's non-foreign status pursuant to
Section 1445 of the Internal Revenue Code of 1986;
 
c.           Possession of the Premises vacant, free of all tenancies and
occupancies, free of debris and in the condition required by this Contract, and
the keys to the Premises;
 
d.           Such affidavits as the Title Company shall reasonably require in
order to omit from the title insurance policy all exceptions for judgments,
bankruptcies or other returns against persons or entities whose names are the
same as or similar to Seller's name;
 
e.           A resolution of Seller’s board of directors authorizing the sale
and delivery of the deed and a certificate executed by the secretary or
assistance secretary of Seller certifying as to the adoption of such resolution
and setting forth facts showing that the transfer complies with the requirements
of such law and the deed referred to herein shall also contain a recital
sufficient to establish compliance with such law;
 
f.           A blanket assignment, without recourse or representation, of all
Seller’s right, title and interest, if any, to all contractors’, suppliers’,
materialmen’s and builders’ guarantees and warranties of workmanship and/or
materials in force and effect with respect to the Premises on the Closing date
and a true and complete copy of each thereof; and
 
g.           Any other documents required by this contract to be delivered by
Seller.
 
15.           CLOSING DATE AND PLACE.  Closing will take place at the offices of
CVD Equipment Corporation, 355 S. Technology Drive, Central Islip, New York (or
at such other place designated by the Seller), or at the location designated by
Purchaser's mortgage lender within the County of Suffolk or Nassau, at two
o'clock P.M., on or about July20, 2012.  However, notwithstanding anything to
the contrary contained in this Contract of Sale, Seller at Seller=s sole option
shall be entitled to adjourn such closing date up to and including October15,
2012, provided that if the date designated by Seller is after September 10,
2012, and is for a date after Purchaser’s mortgage commitment is scheduled to
expire it shall be subject to Purchaser’s ability to obtain an extension of the
mortgage commitment through the designated date for Closing, and if the
Purchaser despite its due diligence is unable to obtain such an extension, then
unless the Seller agrees to Close  prior to the expiration of the mortgage
commitment Purchaser shall have the right to cancel this Contract and receive a
refund of the Contract deposit.
 
 
16

--------------------------------------------------------------------------------

 
 
Seller shall have the sole right to designate a Atime of the essence@ closing
date, provided it shall do soon not less than fourteen (14) calendar days
notice, and further provided that such Atime of the essence@ date shall be no
earlier than August27, 2012.
 
Purchaser has been informed that the subject transaction is intended to be a
part of a reverse 1031 exchange by the Seller, and therefore any breach of this
Contract by Purchaser with regard to a closing date which Seller has designated
as Atime of the essence@ in the manner herein provided, shall be deemed to be a
Material Breach of this Contract by the Purchaser, and shall result in the
forfeiture of the entire Contract deposit by Seller to the Purchaser, as
liquidated damages as provided for at paragraph 25 of this Contract.
 
16.           WAIVER OF TITLE DEFECTS.  In the event that the Seller is unable
to convey and assign all or any part of the subject property in accordance with
the terms hereof, then, notwithstanding the reasons therefor, the Purchaser
shall have the right to purchase such right, title, and interest as the Seller
can convey and assign without abatement of any part of the purchaser price.
 
 
17

--------------------------------------------------------------------------------

 
 
17.           WARRANTIES AND REPRESENTATIONS.
 
 
a.
It is understood and agreed that other than the representations contained in
this Contract, neither the Seller nor any agent of the Seller has made any
representations, warranties, or promises with respect either to the premises or
as to its use, zoning, or any other thing regarding the same, or as to any other
matter relating thereto except as specifically stated herein.  The Purchaser
represents that he has inspected the premises, is familiar with the physical
condition and state of repair thereof, and subject to the provisions of this
Agreement, and agrees to take title to the same "AS IS" and in their present
condition, subject to reasonable use, wear, tear and natural deterioration
between now and the Closing, without reduction in the Purchaser Price.

 
 
b.
Except as expressly set forth in this Contract to the contrary, Seller hereby
disclaims all warranties of any kind or nature whatsoever (including, without
limitation, warranties of habitability and fitness for particular purposes),
whether expressed, or implied.  Except as is expressly set forth in this
Contract to the contrary, Purchaser acknowledges that it is not relying upon any
representation of any kind or nature made by Seller, or Broker, or any of their
respective direct or indirect members, partners, shareholders, officers,
directors, employees or agents (collectively, the ASeller Related Parties@) with
respect to the Premises, and that, in fact, except as expressly set forth in
this Contract to the contrary, no such representations were made.  To the extent
required to be operative, the disclaimers and warranties contained herein are
Aconspicuous@disclaimers for the purpose of any applicable law, rule, regulation
or order.

 
 
c.
Except as expressly set forth in this Contract to the contrary, Seller hereby
disclaims all warranties of any kind or nature whatsoever (including, without
limitation, warranties of habitability and fitness for particular purposes),
whether expressed or implied including, without limitation warranties with
respect to the Premises.  Except as is expressly set forth in this Contract to
the contrary, Purchaser acknowledges that it is not relying upon any
representation of any kind or nature made by Seller, or Broker, or any of their
respective direct or indirect members, partners, shareholders, officers,
directors, employees or agents (collectively, the ASeller Related Parties@) with
respect to the Premises, and that, in fact, except as expressly set forth in
this Contract to the contrary, no such representations were made.  To the extent
required to be operative, the disclaimers and warranties contained herein are
Aconspicuous@ disclaimers for purposes of any applicable law, rule, regulation
or order.

 
 
18

--------------------------------------------------------------------------------

 
 

 
d.
Seller makes no warranty with respect to the presence of Hazardous Substances
on, above or beneath the Land (or any parcel in proximity thereto) or in any
water on or under the Premises.  Except with regards to joinder made within two
(2) years from the date of Closing, the Closing hereunder shall be deemed to
constitute an express waiver of Purchaser=s right to cause Seller to be joined
in any action brought under any  federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, in each case as amended
or supplemented from time to time, including, without limitation, all applicable
judicial or administrative orders, applicable consent decrees and binding
judgments relating to the regulation and protection of human health, safety, the
environment and natural resources (including, without limitation, ambient air,
surface, water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation), including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. '' 9601 et seq.), the Hazardous Material Transportation Act,
as amended (49 U.S.C. '' 1801 et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. '' 136 et seq.), the Resource Conservation
and Recovery Act, as amended (42 U.S.C. '' 6901 et seq.), the Toxic Substances
Control Act, as amended (15 U.S.C. '' 2601 et seq.), the Clean Air Act, as
amended (42 U.S.C. '' 7401 et seq.), the Federal Water Pollution Control Act, as
amended (33 U.S.C. '' 1251 et seq.), the Occupational Safety and Health Act, as
amended (29 U.S.C. '' 651 et seq.), the Safe Drinking Water Act, as amended (42
U.S.C. '' 300f et seq.), any state or local counterpart or equivalent of any of
the foregoing, and any federal, state or local transfer of ownership
notification or approval statutes.

 
 
19

--------------------------------------------------------------------------------

 
 

 
e.
Purchaser shall rely solely upon Purchaser=s own knowledge of the Premises based
on its investigation of the Premises and its own inspection of the Premises in
determining the physical condition of the Premises.  Except as expressly set
forth in this Contract to the contrary, Purchaser releases Seller, the Seller
Related Parties and their respective successors and assigns from and against any
and all claims which Purchaser or any party related to or affiliated with
Purchaser (each, a APurchaser Related Party@) has or may have arising from or
related to any matter or thing related to or in connection with the Premises
except as expressly set forth in this Contract to the contrary, including the
documents and information referred to herein, any construction defects, errors
or omissions in the design or construction and any environmental conditions and,
except as expressly set forth in this Contract to the contrary, neither
Purchaser nor any Purchaser Related Party shall look to Seller, the Seller
Related Parties or their respective successors and assigns in connection with
the foregoing for any redress or relief.  This release shall be given full force
and effect according to each of its express terms and provisions, including
those relating to unknown and unsuspected claims, damages and causes of
action.  To the extent required to be operative, the disclaimers and warranties
contained herein are Aconspicuous@ disclaimers for purposes of any applicable
law, rule, regulation or order.

 
 
20

--------------------------------------------------------------------------------

 
 

 
f.
Purchaser agrees and acknowledges that, except as specifically set forth in this
Contract, neither Seller nor any of the Seller Related Parties nor Broker nor
any agent nor any representative nor any purported agent or representative of
Seller or any of the Seller Related Parties or Broker have made, and neither
Seller nor any of the Seller Related Parties nor Broker are liable for or bound
in any manner by, any express or implied warranties, guaranties, promises,
statements, inducements, representations or information pertaining to the
Premises or any part thereof.  Without limiting the generality of the foregoing,
Purchaser has not relied on any representations or warranties, and Seller, the
Seller Related Parties and Broker have not made any representations or
warranties other than as expressly set forth herein, in either case express or
implied, as to (a) the current or future real estate tax liabilities,
assessments or valuations of the Premises, (b) the potential qualification of
the Premises for any and all benefits conferred by Federal, state or municipal
laws, whether for subsidies, special real estate tax treatment, insurance,
mortgages, or any other benefits, whether similar or dissimilar to those
enumerated, (c) the compliance of the Premises, in its current or any future
state, with applicable zoning ordinances and the ability to obtain a change in
the zoning or a variance with respect to any non-compliance with said zoning
ordinances, (d) the availability of any financing for the alteration,
rehabilitation or operation of the Premises from any source, including, but not
limited to, any state, city or Federal government or any institutional lender,
(e) the current or future use of the Premises for any particular purposes, (f)
the present and future condition and operating state of any and all machinery or
equipment on the Premises and the present or future structural and physical
condition of any building or its suitability for rehabilitation or renovation,
(g) the ownership or state of title of any personal property on the Premises,
(h) the presence or absence of any laws and regulations or any Violations, (i)
the compliance of the Premises with any rent control or similar law or
regulation, (j) the rents, income, expenses, operation, agreements, licenses,
easements, instruments, documents in any way affecting the Premises.  Further,
Purchaser acknowledges and agrees that neither Seller nor any of the Seller
Related Parties nor Broker are liable for or bound by (and Purchaser has not
relied upon) any verbal or written statements, representations or any other
information respecting the Premises furnished by Seller, any of the Seller
Related Parties or Broker or any broker, employee, agent, consultant or other
person representing or purportedly representing Seller, any of the Seller
Related Parties or Broker.

 
 
21

--------------------------------------------------------------------------------

 
 

 
g. 
Purchaser represents and warrants to Seller that:



 
(1)
The funds comprising the Purchaser price to be delivered to Seller in accordance
with this contract are not derived from any illegal activity.

 
 
(2)
Purchaser has taken all necessary action to authorize the execution, delivery
and performance of this contract and has the power and authority to execute,
deliver and perform this contract and the transaction contemplated hereby.  The
person signing this contract on behalf of Purchaser is authorized to do
so.  Assuming this contract has been duly authorized, executed and delivered by
each of the other party(ies) to this contract, this contract and all obligations
of Purchaser hereunder are legal, valid and binding obligations of Purchaser,
enforceable in accordance with the terms of this contract, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).

 
 
(3)
To Purchaser’s knowledge, there is no action, suit, arbitration, unsatisfied
order or judgment, government investigation or proceeding pending against
Purchaser which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this contract.

 
 
(4)
Purchaser is not acting directly or indirectly for or on behalf of any person,
group, entity or nation named by Executive Order of the United States Treasury
Department as a terrorist, “Specifically Designated National and Blocked Person”
or other banned or blocked person, entity, nation or transaction pursuant to any
law, order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control and Purchaser is not engaged in this transaction,
directly or indirectly, on behalf of, or facilitating this transaction, directly
or indirectly, on behalf of any such person, entity or nation.

 
 
22

--------------------------------------------------------------------------------

 
 
 
(5)
The representations and warranties of the Purchaser set forth in this section
are made as of the date of this contract and are restated as of Closing.



(h)
The provisions of this Paragraph shall survive the Closing or the earlier
termination of this Contract and shall not be deemed to have merged into any of
the documents executed or delivered at the Closing.  For the purposes of this
paragraph, the phrase “to Purchaser’s knowledge” shall mean the actual knowledge
of any officer, director or principal shareholder of Purchaser and/or Mercer
Tool Corp. without any special investigation.

 
18.           APPORTIONMENT.  The following are to be apportioned as of midnight
of the day before closing:
 
a.           Taxes and PILOT, on the basis of the lien period for which
assessed, and
 
b.           Fuel
 
If closing shall occur before a new tax rate is fixed, the apportionment of
taxes or PILOT shall be upon the basis of the old tax rate for the proceeding
period applied to the latest assessed valuation.
 
 
23

--------------------------------------------------------------------------------

 
 
Any errors or omissions in computing apportionments at closing shall be
corrected.  This provision shall survive closing for a period of thirty (30)
days.
 
19.           REAL ESTATE TAX/PILOT REDUCTION:  Seller may settle or otherwise
compromise any protest or reduction proceeding affecting real estate taxes or
PILOT assessed against the Premises for any fiscal period in which the Closing
is to occur or any subsequent fiscal period without the prior written consent of
Purchaser.  PILOT and Real Estate Tax refunds and credits received after the
Closing Date which are attributable to prior years shall be paid to Seller (and
if credited to Purchaser, shall be promptly remitted by Purchaser to Seller) and
PILOT and real estate tax refunds and credits received after closing and which
are attributable to the fiscal tax year during which the Closing Date occurs
shall be apportioned between Seller and Purchaser, after deducting the expenses
of collection thereof, (and if credited to Purchaser, shall be promptly remitted
by Purchaser to Seller), which obligation shall survive the Closing.  Nothing
contained herein shall be deemed to require Purchaser to utilize the mechanism
of the Town of Islip Industrial Development Authority (“IDA) in connection with
the purchase of the subject premises or to penalize the Purchaser for electing
not to do so, notwithstanding that Seller might lose PILOT credits or refundsas
a result of Purchaser not utilizing the IDA program.
 
20.           WATER METER READINGS.  If there is a water meter, maintained in
the name of Seller, on the premises, Seller shall furnish a reading to a date
not more than  thirty (30) days before the closing date.
 
21.           ALLOWANCE FOR UNPAID TAXES, ETC.  Seller has the option to credit
Purchaser as an adjustment of the purchase price with the amount of any unpaid
taxes, PILOT, and assessments, together with any interest and penalties thereon
to a date not less than two (2) business days after closing, provided that
official bills therefor computed to said date are produced at closing, or as
reasonably determined by Purchaser’s title company.
 
 
24

--------------------------------------------------------------------------------

 
 
22.           USE OF PURCHASE PRICE TO PAY ENCUMBRANCES.  If there is anything
else affecting the sale which Seller is obligated to pay and discharge at
closing, Seller may use any portion of the balance of the purchase price to
discharge it.  As an alternative, Seller may deposit money with the title
insurance company employed by Purchaser and required by it to assure its
discharge; but only if the title company will insure Purchaser's title clear of
the matter or insure against its enforcement out of the premises without
additional expense to Purchaser.  Upon request, made within a reasonable time
before closing, the Purchaser agrees to provide, at Closing, separate certified
or official bank cashier’s checks as requested to assist in clearing up these
matters.
 
23.           AFFIDAVIT AS TO JUDGMENTS, BANKRUPTCIES, ETC.   If a title
examination discloses judgments, bankruptcies, or other returns against persons
having names the same as or similar to that of Seller, Seller shall deliver a
satisfactory detailed affidavit at closing showing that they are not against
Seller.
 
24.           DEED TRANSFER AND RECORDING TAXES.  At closing, Seller shall
deliver a check payable to the order of the appropriate State, City or County
officer (or at Seller’s option, payable to the title company) in the amount of
any applicable transfer tax payable by reason of the delivery of the
Deed.  Purchaser shall be responsible for any mortgage tax and recording fees
which may be required to be paid as a result of this transaction.
 
25.           ENTIRE AGREEMENT.  All prior understandings and agreements between
Seller and Purchaser are merged in this Contract which expresses their full
agreement.  It has been entered in to after full investigation, neither party
relying upon any statements made by anyone else that is not set forth in this
Contract.  This Contract may not be modified except by an instrument in writing
signed by all parties hereto.
 
 
25

--------------------------------------------------------------------------------

 
 
26.           LIQUIDATED DAMAGES.  Purchaser understands that in the event of
his material default under the terms of this Contract, the contract deposit
($193,750.00) paid hereunder shall become the sole property of the Seller as
liquidated damages.
 
27.           DISHONOR.  In the event that the check delivered as downpay­ment
upon the signing of this Contract is dishonored for any reason by the bank upon
which it is drawn, the Seller may at his option declare Seller's obligations
under the Contract null and void and Seller shall be relieved of all obligations
thereunder.
 
28.           ASSIGNMENT BY PURCHASER.  This Contract shall not be assigned
without the prior written consent of the Seller.  Any transfer or purported
transfer whatsoever of all or part of Purchaser=s interest in this Contract and
any assignment in violation of this Paragraph shall be void and of no force or
effect except that same shall constitute a material breach of this Contract.
 
29.           DISCHARGE.  The acceptance of a Deed by the Purchaser shall be
deemed to be full performance and discharge of every agreement and obligation on
the Seller's part to be performed pursuant to the provisions of this Contract,
except those (if any) which are herein specifically stated to survive the
delivery of the Deed.
 
30.           NOTICES.  Any notice required to be given to the Seller under the
terms of this Contract shall be given to it by certified mail or by recognized
overnight courier, addressed:
 
Martin J. Teitelbaum, Esq.
CVD Equipment Corporation
1860 Smithtown Avenue
Ronkonkoma, NY   11779
 
 
26

--------------------------------------------------------------------------------

 


with a copy to:
 
Martin J. Teitelbaum, Esq.
CVD Equipment Corporation
355 S. Technology Drive
Central Islip, NY   11722


and with an additional copy sent to Martin J. Teitelbaum, Esq., by either
facsimile or email:
 
Fax no: 631-739-0470
Email:   mjteitelbaum@cvdequipment.com


Any notice required to be given to the Purchaser under the terms of this
Contract shall be given by certified mail or by recognized overnight courier
addressed:
 
Marc Isaacs, Esq.
Isaacs and Associates, PLLC
260 Madison Avenue
New York, NY 10016


with a copy by facsimile or email to Marc Isaacs, Esq.


Fax:           (212) 532-6400
Email:           Misaacs@isaacsassociates.com


31.           BROKER.  Purchaser represents and warrants to Seller that
Purchaser has not hired, retained or dealt with any real estate broker, firm or
salesman in connection with the transaction contemplated by this Contract, other
than Colliers International LI Inc., 1981 Marcus Avenue, Lake success, New York
11042.  Seller shall pay the brokerage fees pursuant to separate
agreement.  Purchaser will indemnify and hold Seller harmless from any and all
claims for brokerage fees or other commissions which may at any time be asserted
against Seller founded upon a claim that the aforesaid representation and
warranty of Purchaser is untrue, together with any and all losses, damages,
costs, and expenses (including reasonable attorneys' fees and disbursements)
relating to such claims or arising therefrom or incurred by Seller in connection
with the enforcement of this indemnification provision unless same was caused by
Seller’s wrongful action by either omission or commission.
 
 
27

--------------------------------------------------------------------------------

 
 
32.           CERTIFICATE OF OCCUPANCY:   Seller has delivered to the Purchaser,
the Certificate of Occupancy for the premises dated November 17, 2011.  In no
event shall Seller be required to make any modifications or alterations
whatsoever to or to remove any structure from the premises or to bring variance
or change of zone proceedings, or to take any action to obtain any further
Certificate with respect to the subject premises.
 
33.           PARAGRAPH HEADINGS.  The paragraph headings used herein are for
reference and convenience only.
 
34.           CONSTRUCTION.  This Contract shall be construed in accordance with
the laws of the State of New York.  This Contract was drafted by the Seller as a
matter of convenience only and shall not be construed for or against either
party on that account.
 
35.           ENVIRONMENTAL MATTERS.
 
A.           Seller has not made and does not make any representation or
warranty regarding the presence or absence of any Hazardous Materials on, under
or about Premises or any adjacent real property or the compliance or
non-compliance of the Premises with any Federal, state or local statute, law,
ordinance, code, rule or regulation relating to or imposing obligations,
liability or standards of conduct concerning any Hazardous Materials including,
without limitation, the presence, use, transportation, storage, disposal,
treatment or remediation thereof.
 
B.           Definitions.  As used herein, the following terms shall have the
meanings set forth below:
 
 
28

--------------------------------------------------------------------------------

 
 
(a)           AApplicable Laws@ means (1) the Comprehensive Environmental
Response, Compensation and Liability Act (ACERCLA@), (2) the Resource
Conservation and Recovery Act, (3) the Federal Water Pollution Control Act, (4)
the Clean Air Act, (5)  the Toxic Substances Control Act, (6) the Safe Drinking
Water Act, (7) the Occupational Safety and Health Act of 1970, (8) the Hazardous
Material Transportation Act, (9) the New York State Environmental Conservation
Law, (10) the Suffolk County Sanitary Code, and (11) any and all other federal,
state or local laws, rules, regulations and common law doctrines relating to or
imposing requirements or liability in connection with human health and safety or
Environmental Conditions including, but not limited to, the presence,
generation, handling, storage, treatment, disposal or release of Hazardous
Substances.
 
(b)           AEnvironmental Conditions@ means conditions which (1) constitute a
violation of Applicable Laws, (2) require management, reporting, investigation
and/or remediation activities due to the presence of Hazardous Substances, (3)
subject Purchaser or Seller to liability under Applicable Laws, or (4) do or may
threaten, limit, interfere with or prevent Purchaser=s contemplated use of the
Premises.
 
(c)           AHazardous Substances@ means any substance, waste or material
regulated under Applicable Laws, and any substance that poses a threat to human
health or the environment.  As used herein, the term Hazardous Substances
specifically includes but is not limited to petroleum in any form.
 
(d)           ARelease@ means any interior or exterior spill, leak, discharge or
emission of a Hazardous Substance, and includes releases as that term is defined
under CERCLA.
 
(e)           AThreatened Release@ shall have the meaning given that term under
CERCLA.
 
 
29

--------------------------------------------------------------------------------

 
 
C.           Purchaser=s Environmental Due Diligence.
 
(a)           Purchaser, at its option and sole expense, shall have forty-five
(45) days from the full execution of this Contract (the “Environmental Due
Diligence Cutoff Date”) to perform Phase I and Phase II environmental
assessments of the Premises (collectively, the Environmental Audit).  Seller and
Purchaser recognize that, depending on the results of Purchaser’s Environmental
Audit, additional inspection, testing or sampling may be required to quantify or
adequately assess Environmental Conditions at the Premises.  Seller agrees to
provide Purchaser with an additional 20-day period to conduct any such
additional inspection, testing or sampling and to receive any outstanding FOIA
and FOIL information (the “Extended Environmental Due Diligence Cutoff Date”),
provided Purchaser notifies Seller in writing of the need for the additional
twenty (20) day period within five (5) days of the Environmental Due Diligence
Cutoff Date.  Purchaser shall have the right, in its reasonable discretion, to
determine whether such additional inspection, testing and/or sampling is
necessary or FOIA or FOIL information is still outstanding (provided that such
FOIA and FOIL requests were time filed). The inspection and report (the
“Environmental Report”) from a licensed environmental inspection laboratory or a
licensed engineer (the “Inspection Company”) may test for, among other things,
the presence or absence of hazardous or toxic substances or condition of the
premises including, without limitation, asbestos, mold, polychlorinated
biphenyls, petroleum products and those hazardous substances defined in the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. and all amendments thereto, the superfund Amendments and
Reauthorization Act, 42U.S.C. § 9601 et seq., and the rules and regulations
promulgated hereunder, New York State Environmental Liability Review Act, New
York Environmental Conservation Law  (ECL) §§8-101 et seq. , and the New York
state Water Pollution Control Act, ECL §§ 17-101 et seq. (collectively
“Hazardous Substances”).
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           As part of its Environmental Audit, Purchaser shall have the right
to inspect all areas of the Premises and conduct any and all sampling
activities, including testing, that Purchaser and Purchaser’s representatives
deem necessary. In no event shall such activities interfere with the operation
of Seller’s business in the Premises.  Seller agrees to reasonably cooperate
with Purchaser in connection with the Purchaser’s environmental due diligence of
the Premises, including providing access to all areas of the Premises that
Purchaser determines warrant inspection having the appropriate Seller’s
employee(s) meet with Purchaser’s environmental consultants, and completing
informational questionnaires from Purchaser’s environmental
consultant.  Purchaser shall have the right to enter the Premises at reasonable
times and from  time to time during business hours for purposes of conducting
its Environmental Audit, provided that, prior to entry, Purchaser has provided
reasonable prior notice to Seller of its intent to enter, and further, provided,
that Purchaser has provided to Seller a certificate of insurance from each and
every person and entity engaged by Purchaser, directly or indirectly, each such
certificate to name Seller as additional insured, and to provide coverage in a
minimum amount of Five Million ($5,000,000.00) Dollars for personal injury and
Five Million ($5,000,000.00) Dollars property damage.  Purchaser agrees to
promptly restore the Premises to their original condition and repair any damage
that may result from sampling activities.
 
 
31

--------------------------------------------------------------------------------

 
 
(c)           Indemnity.  Purchaser shall defend, indemnify and hold Seller
harmless from and against any and all claims, suits, actions, proceedings,
obligations, liabilities, damages, losses, fines, penalties, costs and expenses,
including reasonable attorneys= fees, for or relating to (1) compensation for
services rendered or to be rendered or materials supplied or to be supplied in
connection with the Due Diligence, including any liens created thereby, (2) loss
or damage to property or injury to or death of any and all persons that may be
occasioned by, directly or indirectly, any cause whatsoever arising out of or
relating to Due Diligence or (3) Purchaser’s obligations under subparagraph (b)
above.
 
(d)           Purchaser shall use the information obtained as part of its
environmental Due Diligence (Confidential Information) solely for the purpose of
Purchaser’s evaluation of the environmental conditions at or affecting the
Premises.  Except as may be required by law or pursuant to an order of a court
or governmental authority having jurisdiction (and only after Purchaser has
given reasonable prior written notice thereof to Seller), Purchaser shall not
disclose any Confidential Information to any third party, other than to
personnel authorized by Seller or to Purchaser’s attorneys, consultants,
accountants, advisors, prospective lenders, and prospective insurers as may be
required in connection with the transaction contemplated hereby, provided same
shall be bound by the provisions hereof, and shall impose by similar document
the same responsibilities and duties of confidentiality as set out in this
Contract, on all its agents, employees, and representatives (including its
engineers) to whom Purchaser furnishes, discloses or permits access to any such
Confidential Information.
 
 
32

--------------------------------------------------------------------------------

 
 
(e)           In the event the Environmental Audit discloses the existence of an
Environmental Condition(s) and the cost to remediate, cure or abate said
Environmental Condition(s) does not exceed  Fifty Thousand Dollars ($50,000.00)
in total, then Seller shall promptly remediate the Environmental Condition(s),
at its own cost and expense, in a manner reasonably acceptable to Purchaser and
Seller shall supply all required approvals and certificates from all applicable
governmental agencies or give  the Purchaser a credit toward the purchase price.
 
The amount of any such credit shall be as reasonably determined by Purchaser’s
environmental consultant.
 
(f)           In the event the Environmental Audit discloses the existence of an
Environmental Condition(s) and the cost to remediate, cure or abate said
Environmental Condition(s) exceeds,in total, Fifty Thousand($50,000.00)Dollars
as reasonably determined by Purchaser’s environmental Inspection Company,
thenPurchaser shall have the right to either: (i)terminate this Contract and
receive a refund of the Downpayment and interest, if any, earned thereon; or
(ii) take title to the Premises subject to a $50,000 credit in the purchase
price.
 
 
33

--------------------------------------------------------------------------------

 
 
Purchaser may terminate this Contract pursuant to SectionC. (f) (i) above only
by written notice to Seller of its election terminating this Contract.
Purchaser’ s notice terminating this Contract must be received by Seller not
later than 5:00 p.m. on the Environmental Due Diligence Cutoff Date or the
Extended Environmental Due Diligence Cutoff Date, if the Environmental Due
Diligence Cutoff Date is extended pursuant to the terms of this Contract (and if
such date is not a business day, then the deadline for Seller’s receipt of
Purchaser’s notice terminating this Contract shall be extended to 5:00 p.m. on
the next business day) (the “Election Notice”).  In the event Purchaser delivers
the Election Notice, then any down payment or other portion of the Purchase
Price previously delivered by Purchaser to Seller, shall be promptly returned to
Purchaser, and this Contract shall be terminated and cancelled in all respects,
and neither Purchaser nor Seller will have any further rights, obligations or
liabilities hereunder, except for those rights, which expressly survive the
termination of this Contract.
 
D.           If the Closing occurs, Purchaser hereby releases and discharges
Seller and its, officers, directors, shareholders, agents, employees and any and
all other persons and entities related to or affiliated with Seller from any and
all claims, suits, actions or proceedings, obligations, damages, losses,
liabilities, fines, penalties, costs or expenses (including, without limitation,
attorneys' fees and expenses) resulting from, related or incidental to the
conditions of, at, on, under or about the Premises arising from or in connection
with any Hazardous Materials or Hazardous Conditions, whether or not known to
Purchaser, its agents, employees, or other persons or entities related to or
affiliated with Purchaser, or indicated by the Tests, or arising before or after
Closing, anticipated or unanticipated, foreseen or unforeseen, or above ground
or below ground, or arising under any Federal, state or local law, ordinance,
rule, resolution or regulation adopted and publications promulgated pursuant
thereto, excepting, however, such environmental claims, actions or proceedings
as shall be asserted by unrelated third parties (i.e., parties which are
unrelated and unaffiliated with Purchaser or its heirs, personal
representatives, successors and assigns) against Sellerrelating to Hazardous
Materials or Hazardous Conditions at, on or under the Premises or with regards
to joinder by Purchaser against Seller made within two (2) years from the date
of Closing.
 
 
34

--------------------------------------------------------------------------------

 
 
E.           Survival. The provisions of this Paragraph 34 shall survive the
cancellation, termination and rescission of this Contract and the Closing.
 
36.           MISCELLANEOUS PROVISIONS
 
(a)           This contract embodies and constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior agreements, understandings, representations and statements, oral or
written, are merged into this contract.  Neither this contract nor any provision
hereof may be waived, modified, amended, discharged or terminated except by an
instrument signed by the party against whom the enforcement of such waiver,
modification, amendment, discharge or termination is sought, and then only to
the extent set forth in such instrument.
 
(b)           This contract shall be governed by, and construed in accordance
with the laws of the State of New York.
 
(c)           The captions in this contract are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this contract or any of the provisions hereof.
 
(d)           This contract shall be binding upon and shall insure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
(e)           This contract shall not be binding or effective until properly
executed and delivered by Seller to Purchaser.
 
(f)           As used in this contract, the masculine shall include the feminine
and neuter, the singular shall include the plural and the plural shall include
the singular, as the context may require.
 
IN WITNESS WHEREOF, the parties hereto have executed this Contract s of the date
first above written.
 
 
CVD Equipment Corporation
  GLOMEL LLC               BY: Leonard A. Rosenbaum   BY: Lawrence Wallick  
 
                    Title: President   Title: Manager  
 
                    FED. TAX ID # 11-2621692   FED. TAX ID # 13-3321850  
 
         

 
Receipt by Escrowee:


The undersigned Escrowee hereby acknowledges receipt of One Hundred Ninety Three
Seven Hundred Fifty and no/100 ($193,750.00) Dollars by check subject to
collection, to be held in escrow pursuant to the terms of this contract.
 

      /s/ Martin J. Teitelbaum       Martin J. Teitelbaum, Esq.

 
 
 
35